DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 10, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselet, N. M.; Beucler, F.; Renard, E.; Amiel, C.; Sebille, B. Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) [IDS 12/12/22].
Regarding claims 1, 8, 10, and 13:  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) discloses solutions of adamantyl group (Ad) modified poly(N,N-dimethylacrylamide hydroxyethylmethacrylate) (poly(DMA/HEMA-Ad)) and β-cyclodextrin epichlorohydrin polymer (β-CD/EP) in water, wherein associations take place between the two polymers due to inclusion of adamantyl groups in cyclodextrin cavities at a 1:1 stoichiometry [abstract; Fig. 12].  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) discloses poly(DMA/HEMA-Ad) [Fig. 1] having 3 mol% Ad content (poly(DMA/HEMA-Ad 3)) [Table 2].
Note poly(DMA/HEMA-Ad):

    PNG
    media_image1.png
    353
    390
    media_image1.png
    Greyscale
[Fig. 1].
Regarding claim 3:  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) discloses 20% homopolymer DMA, 80% copolymer [§ 3.1], and 3 mol% Ad content (poly(DMA/HEMA-Ad 3)) [Table 2].
Regarding claim 5:  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) discloses poly(DMA/HEMA-Ad 3) having a Mw of ~9.17 x 104 [Table 2].
Regarding claim 20:  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) discloses 4 wt% (poly(DMA/HEMA-Ad 3) [Fig. 12].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 49-50, 52-54, 57, and 61 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Gosselet et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 1999, 155, 177) does not disclose a polymer corresponding to instant AP3, or a powder product of poly(DMA/HEMA-Ad) and (β-CD/EP).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10, 13, 20, 49-50, 52-54, 57, and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767